Mr. Justice Carter delivered the opinion of the court: Appellees have assigned cross-errors, but from the views we eutertaiu of the case it will not be necessary to consider them. The only question necessary to consider is, whether the town of Cicero had the power to institute this proceeding for a supplemental assessment to pay a deficiency in a prior assessment levied to make the improvement in question. The prior assessment, and/the improvement for which it was levied, were made and completed in 1890. Afterward, in 1899, that part of the town formerly known as Austin, containing a part of said improvement and the territory assessed therefor,—that is, the east one mile of the same,—was annexed to the city of Chicago under the act of April 25, 1889, providing for the annexation of cities, incorporated towns, etc. Section 10 of that act provides: “When a part of a city, village or incorporated town is annexed to another city, village or incorporated town under the provisions of this act, and prior to such annexation proceedings had been instituted for the purpose of improving any streets within such detached portion by special assessment or special taxation, then in such case such proceedings may be carried to a finality, whether the whole improvement be within the detached portion or not. * * * If only a part of such improvement is to be made within the detached territory, then the city, village or incorporated town from which such territory is detached may proceed with the. same as though such annexation had not taken place.” (Hurd’s Stat. 1899, chap. 24, p. 802.) Not only had the original proceedings for the improvement of Washington boulevard been instituted before the annexation of Austin to Chicago, but such proceedings had been “carried to a finality,” and the assessment had been collected nine years before such annexation, and'this supplemental proceeding was instituted by passing the ordinance and filing the petition a year after such annexation and more than ten years after the original assessment and the improvement had been made. Without considering the questions of limitation raised by the cross-errors, we are satisfied the county court decided correctly in holding that' the town of Cicero had no power to institute this supplemental proceeding. It had lost jurisdiction over the portion of the territory mentioned, by the annexation of that territory to the city of Chicago, and such jurisdiction is not within the saving provision of said section 10. The “proceedings” “instituted,” mentioned in that section, were not the commencing of the improvement itself, but, as the law then stood, were either the passing of the ordinance or the filing of the petition in court, and for the purposes of this case we regard it as unnecessary to determine whether the proceedings for the improvement of the street were “instituted” by the passing of the ordinance or by the filing of the petition in court. Whichever of these constructions is given to the statute, the proceedings instituted in 1890 were “carried to a finality” before the annexation, whether the improvement hadbeen wholly paid for or not. Nothing more could have been done under those proceedings. In order to institute a supplemental proceeding it was necessary to pass a new ordinance and to file a new petition, to appoint new commissioners, and to go through with all the formalities of spreading the assessment, hearing objections, confirming assessments, etc., provided by the statute. Without provision of the statute for that purpose a supplemental proceeding could not be instituted, but it would hardly be contended that the original proceedings could not be “carried to a finality” without special provision of the statute authorizing it. If the legislature had intended to continue the jurisdiction of the town or village over the detached territory until the improvement hadbeen paid for and until all the necessary or proper proceedings to provide for such payment had been taken and completed, it would not have been difficult to so provide. To sustain this proceeding would, in our opinion, not only violate the statute, but would open the door to serious abuses. Had it appeared to be necessary to institute this supplemental proceeding, no reason is shown why it could not have been insti-' tuted before the annexation. There was ample time and full knowledge of all questions affecting the necessity for it. The judgment of the county court is right, and it will be affirmed. , , . , Judgment affirmed.